Citation Nr: 0010119	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-18 331	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for sinusitis.  

2. Entitlement to service connection for a bilateral shoulder 
disorder.  

3. Entitlement to service connection for a left knee 
disorder.  

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had verified active military service from October 
12, 1976 to December 15, 1976 and from November 1983 to April 
1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied entitlement to service 
connection for sinusitis, a bilateral shoulder disorder and a 
left knee disorder.  The RO also determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for a right knee disorder.  In an 
October 1998 Statement of the Case, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim for a cervical spine disorder.  
The veteran's substantive appeal was received in November 
1998.     


REMAND

Review of the record reflects that in a March 2000 letter the 
veteran requested a personal hearing before a Board Member at 
the regional office. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to ensure due process of law.  No 
action by the veteran is required, until he is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 
- 4 -


- 1 -


